Title: To George Washington from the Board of War, 10 December 1779
From: Board of War
To: Washington, George


        
          Sir,
          War Office [Philadelphia] Decr 10. 1779.
        
        The Committee of Congress appointed for the purpose having met the board this morning, after a full consideration of the subject, the following route was agreed on for the march of the Virginia troops to South Carolina; viz. Those troops to embark at Trenton with their baggage & proceed to Christeen, & cross to the Head of Elk; there to embark again & proceed down the bay to Williamsburg, where they might remain in barracks: The waggons being empty to proceed by land to Petersburg, to which

place the troops should proceed from Wmsburg in time to meet them: The artillery & amunition to go with the troops—the amunition waggons by land with the others.
        It has been farther agreed, that on account of the great length of the march it will be useless to send any of the Virginia troops whose times of service will expire by the middle of March next, & to request your Excellency to retain all such at Camp.
        We suppose there are few or no hired waggons attached to brigades. If there are, it should seem necessary in the present case to exchange them for continental waggons. We have the honour to be, with the greatest respect, your most obedient servants.
        
          By order of the BoardTim. Pickering
        
      